COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Oscar Axcel Duron v. The State of Texas

Appellate case number:      01-18-0376-CR

Trial court case number:    1507865

Trial court:                176th District Court of Harris County

       We previously abated this appeal, remanded the case to the trial court, and
directed that court to determine whether appellant’s appointed counsel, Brian M.
Middleton, should be allowed to withdraw from representing appellant and new counsel
should be appointed to represent appellant on appeal. The trial court clerk has filed a
supplemental clerk’s record that includes the trial court’s order appointing Abbie L.
Russell to represent appellant on appeal. Accordingly, we REINSTATE the case on the
Court’s active docket.
      The Clerk of this Court is directed to note Abbie L. Russell’s appearance as
appointed counsel for appellant on the docket of this Court.
      No later than 30 days from the date of this order, counsel is directed to (1) file
an amended brief on appellant’s behalf, or (2) file a motion to adopt the “Analysis of
the Appellate Record in Accordance with Anders v. California,” filed in this appeal
on January 2, 2019, along with a motion to withdraw that complies with Texas Rule
of Appellate Procedure 6.5.
       If counsel files an amended brief, appellee’s brief will be due no later than 30 days
from the date the amended brief is filed.1




1
       On January 28, 2019, the State filed its “Waiver of Opportunity to Respond to
       Appellant’s Anders Brief.”
                                             1
      It is so ORDERED.

Judge’s signature: /s/ Julie Countiss
                     Acting individually    Acting for the Court

Date: ___April 2, 2019_




                                            2